PER CURIAM:
This claim was submitted upon a written stipulation based upon the following facts. Claimants are the owners of real property in Huntington, Cabell County, West Virginia. On June 9, 1982, and August 16, 1982, claimants’ property flooded due to water from the adjacent roadway. The flood damage was due to respondent’s negligent maintenance of the drainage system in the vicinity of claimants’ property. As a result of the flooding, claimants’ yard, furnace, and septic tank were damaged and required cleaning and replacement. The parties have agreed that $1,500.00 is a fair and equitable estimate of the damages sustained. In view of the foregoing, the Court grants an award in the amount of $1,500.00.
Award of $1,500.00.